UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1364


In re: ROSARIO A. FIORANI, JR., a/k/a Ross A. Fiorani, Jr.,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:11-cv-00038-RAJ-TEM)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before DIAZ and THACKER, Circuit Judges. ∗


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     ∗
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

             Rosario A. Fiorani, Jr., petitions this court for a

writ    of   mandamus       seeking    an    order        vacating      and/or        reversing

various orders on the ground they were the product of judicial

corruption      and/or       bias.      We     conclude          that    Fiorani       is    not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.               Kerr    v.    United    States

Dist.    Court,       426    U.S.     394,     402       (1976);       United    States        v.

Moussaoui,      333    F.3d    509,     516-17       (4th       Cir.    2003).        Further,

mandamus     relief     is    available      only        when    the    petitioner       has    a

clear right to the relief sought.                       In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by     Fiorani       is    not     available       by    way     of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                     We

dispense     with      oral    argument        because          the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             PETITION DENIED



                                               2